 In the Matter of THE AMERICAN OAK -LEATHER COMPANY, 1401 DAL-TON ST., CINCINNATI, OHIOandTHE INTERNATIONAL FOR & LEATHERWORKERS UNION, LOCAL 214, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-2496AMENDMENT TO DIRECTION OF ELECTIONMay 31,1941On May 21, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election, directed thatan election by secret' ballot be conducted not later than thirty (30)days from the date of the Direction among certain employees ofThe American Oak Leather Company to determine whether they de-sire to be represented for the purpose of collective bargaining byThe International Fur & Leather Workers Union, Local 214, affili-ated with the Congress of Industrial Organizations, or by LocalUnion No. 73, United Leather Workers International Union, affiliatedwith the American Federation of Labor, or by neither.The Board, having been advised that Local Union No. 73, UnitedLeatherWorkers International Union, affiliated with the AmericanFederation of Labor, does not desire its name to appear upon theballot, hereby amends the Direction of Election by striking therefromthe words "to determine whether they desire to be represented forthe purpose of collective bargaining by The International Fur &Leather Workers Union, Local 214, affiliated with the Congress of In-dustrial Organizations, or by Local Union No. 73, United LeatherWorkers International Union, affiliated with the American Federationof Labor, or by neither" and substituting therefor the words "to deter-mine whether or not they desire to be represented by The Interna-tional Fur & Leather Workers Union, Local 214, affiliated with theCongress of Industrial Organizations for the purpose of collectivebargaining."131 N. L.11 B. 1155.32 N. L. R. B., No. 50.247 248DECISIONSOFNATIONAL LABOR RELATIONS BOARD[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJune 20, 1941On May 21, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 andonMay 31, 1941, an amendment to Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election, asamended, an election by secret ballot-was conducted on June 4, 1941,under the direction and supervision of the Regional Director for theNinth Region (Cincinnati, Ohio).On June 5, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report on the balloting.No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:Number of alleged eligible voters--------------------------483Number of ballots placed in ballot box---------------------450Number of unchallenged ballotsforThe International Fur &Leather Workers Union, Local 214, C I 0 --------------409Number of unchallenged ballotsagaui tThe InternationalFur & Leather Workers Union, Local 214, C. I. 0 --------38Number of challenged ballots----------------------------0Number of blank ballots-------------------------------------------------1Number of spoiled ballots--------------------------2By virtue-of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that The International Fur & LeatherWorkers Union, Local 214, affiliated with the Congress of Indus-trialOrganizations, has been designated and selected by a majorityof all production and maintenance employees of The American OakLeather Company, but excluding superintendents, assistant superin-tendents, office force, executives of the company and salesmen, astheir representative for the purposes of collective bargaining andthat pursuant to Section 9 (a) of the Act, The International Fur &LeatherWorkers Union, Local 214, affiliated with the Congress ofIndustrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.I'llN L R B 115532 N L It B., No. 50a.